DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1, 2, 4, 5, and 19 in the reply filed on March 2, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.

IDS
 	The IDS document(s) filed on July 11, 2022 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 5, and 19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, there is a lack of antecedent basis for “removing the protective film from the wafer” (emphasis added).  The Examiner assumes “removing the solid protective film from the wafer”.

 	As to claim 19, the limitation is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is the structural relationship between the solid protective film and the wafer.
Here, claim 19 merely recites “the solid protective film can be applied to the one side of the wafer” (emphasis added) which is intentional use language.  Note that the claim does not actually recite the solid protective film formed on the one side of the wafer.  Therefore, the only structures recited in the claim are a solid protective film, a wafer, and a device area on one side of the wafer with a plurality of devices, and the solid protective film is not disclosed as being formed on the wafer.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sankman et al. (U.S. Patent Publication No. 2014/0024174 A1), hereafter “Sankman”.  Support for inherency is provided by Kim et al. (U.S. Patent Publication No. 2014/0106649 A1), hereafter “Kim”.

	As to claim 1, Sankman teaches:
A method (FIG. 1) of processing a wafer 2, having on one side (side with solder balls 8) a device area with a plurality of devices, wherein the method comprises: providing a solid protective film 10.  Sankman teaches integrated circuits formed on a front side (solder ball side) of the wafer.  See Sankman, ⁋ [0013].

Applying (FIG. 2) the solid protective film, for covering the devices on the wafer, to the one side of the wafer, so that a front surface of the solid protective film is in direct contact with the one side of the wafer, such that no adhesive is present between the front surface of the solid protective film and the one side of the wafer.  Sankman teaches no adhesive is present between the front surface of the solid protective film and the one side of the wafer in FIG. 2 as the solid protective film 10 directly contacts the front side of the wafer 2.

Heating the solid protective film during and/or after applying the solid protective film to the one side of the wafer, so that the solid protective film is attached to the one side of the wafer.  Sankman teaches in FIG. 5 applying a UV laser light 20 to cure the solid protective film 10 after applying the solid protective film to the one side of the wafer.  Id. at ⁋ [0016].  Kim inherently teaches that applying a UV laser light also heats the target material.  See Kim, ⁋ [0067].

Removing the protective film from the wafer.  Sankman teaches removing the solid protective film 10 in FIG. 6.

	As to claim 2, Sankman teaches the device area is formed with a plurality of protrusions 8 protruding from a plane surface of the wafer, and the protrusions protruding from the plane surface of the wafer are embedded in the solid protective film.  See Sankman, FIG. 2.

 	As to claim 4, Sankman teaches grinding the side of the wafer opposite to the one side for adjusting the wafer thickness.  Id. at FIG. 2, ⁋ [0013].

Claim 19 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ono (U.S. Patent Publication No. 2006/0166465 A1), hereafter “Ono”.

	
	As to claim 19, Ono teaches:
A solid protective film P for use in a method of processing a wafer W, the wafer having on one side a device area D with a plurality of devices.  Ono teaches a wafer F having a device area D with a plurality of devices therein separated by streets S, and a solid protective film P.  See Ono, FIG. 1, FIG. 2.

The solid protective film has no adhesive so that the solid protective film can be applied to the one side of the wafer in direct contact with the one side of the wafer.  Ono teaches in FIG. 2 the solid protective film adhering directly to a front side W1 of the wafer W.  Id. at FIG. 2.  The wording “so that the solid protective film can be applied to the one side of the wafer in direct contact with the one side of the wafer” is merely intended use language as there is no recitation of the solid protective film actually applied to the one side of the wafer.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  Additionally, “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112. 

The solid protective film is configured so as to be softened by heating the solid protective film.  The Examiner notes that “so as to be softened by heating the solid protective film” is directed towards intended use and/or process language that does not structurally limit the claim.  Applicant’s specification paragraph [0138] teaches the solid protective film may comprise polyethylene or polypropylene.  Here, Ono teaches a solid protective film P comprising polyethylene terephthalate.  Id. at ⁋ [0025].  Given that Ono teaches the same material as Applicant, Ono’s solid protective film must also be necessarily configured so as to be softened by heating the solid protective film.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  Additionally, “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.

The solid protective film is attachable to the wafer, wherein an attachment force between the solid protective film and the wafer, attaching the solid protective film to the one side of the wafer, can be generated through heating the solid protective film.  Ono teaches the solid protective film P is attachable and is attached to the wafer W.  See Ono, FIG. 2.  The Examiner notes that “wherein an attachment force between the solid protective film and the wafer, attaching the solid protective film to the one side of the wafer, can be generated through heating the solid protective film” is directed towards intended use and/or process language that does not structurally limit the claim.  Given that Ono teaches the same material as Applicant, Ono’s solid protective film must also be necessarily capable of generating an attachment force between the solid protective film and the wafer through heating the solid protective film.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  Additionally, “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.


The solid protective film is removable from the wafer by peeling off the solid protective film from the wafer.  The Examiner notes that “is removeable from the wafer by peeling off the solid protective film from the wafer” is directed towards intended use and/or process language that does not structurally limit the claim.  Given that Ono teaches the same material as Applicant, Ono’s solid protective film must also be necessarily capable of being removable from the wafer by peeling off the solid protective film from the wafer.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  Additionally, “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.
 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Sankman as applied to claim 1, and further in view of Chiou et al. (U.S. Patent Publication No. 2011/0065238 A1), as previously cited and hereafter “Chiou”.

 	As to claim 5, Sankman does not teach inter alia the solid protective film has an outer diameter which is larger than an outer diameter of the wafer.   	On the other hand, Chiou teaches in FIG. 3B a solid protective film 22 has an outer diameter which is larger than, smaller than, or substantially the same as an outer diameter of wafer 10’’ or substantially the same as an outer diameter of the device area (top surface of 10’’ reads on the device area).
One of ordinary skill in the art before the effective filing date would have recognized that the addition of a solid protective film with an outer diameter larger than, smaller than, or substantially the same as an outer diameter of the wafer or device area would yield the predictable benefit of providing mechanical support.
Furthermore, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829